DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gedouin et al. (FR 2868307 A1, published on October 7, 2005) (“Gedouin” hereunder) in view of Breton et al. (US 20080003311 A1, published on January 3, 2008), Kang et al. (KR 20180027664 A, published on March 15, 2018, cited in IDS) (“Kang” hereunder), Lavaud et al. (US 20180055904 A1, published on March 1, 2018) (“Lavaud” hereunder) and Zhou et al. (CN 105476892 A, published April 13, 2016) (“Zhou” hereunder). 

	Gedouin teaches a method of treating facial wrinkles associated with muscle contractions, the method comprising using an extract of Lavandula stoechas in a cosmetic product. The reference teaches that Lavandula stoechas extract solution at concentration of 0.2%, 1% and 5 % decreases muscle contraction.  The reference teaches that the disclosed method can be used in place of botulinum toxin injection which is used to relax the muscles responsible for the wrinkles, such as frontal glabellar wrinkles in the areas of the face.  In view of the suggestion, applying the composition on the wrinkles caused by muscle contraction, such as rhytide and those listed in present claim 25, would have been obvious. See also instant claims 23-25, 30. 
Gedouin fails to teach the Lavandula extract as defined in present claim 21. 
Breton discloses antiwrinkle cosmetic products comprising extract of Rosmarinus officinalis leaf.  The reference teaches a method of treating aging skin and combatting facial wrinkles and lines, the method comprising topically applying the cosmetic compositions comprising Rosmarinus leaf extract. See [0030].  The reference teaches that any known extraction method can be used to prepare the extract; alcohol extractions such as ethanolic or aqueous/alcoholic extraction methods are particularly mentioned.  See [0044-0045].   Example 11 discloses an antiwrinkle care cream for the face comprising 5 wt % of rosemary extract; the reference teaches that a preferred 
Kang also discloses a hydrogel mask pack composition comprising a mixture of rosemary and lavender extracts at the weight ratio of 1:1 to 1:4.  The reference teaches that the composition provide antioxidant, whitening and antiaging effects, which include improvement of skin wrinkle.  

Given the teaching of the method of relaxing facial muscles to treat wrinkles as disclosed by Gedouin, it would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify the method and add to the composition addition antiwrinkle agent such as Rosmarinus officinalis leaf extract, as motivated by Breton.  The skilled artisan would have been motivated to do so, as 1) both references disclose methods of treating facial wrinkles, and 2) Breton specifically teaches using Rosmarinus officinalis leaf extract is useful in treating facial wrinkles and lines caused by chronobiological or photoinduced aging, thinning of the dermis and/or the damage to collagen fibers.  Since Gedouin teaches using the Lavandula stoechas extract in a cosmetic product, and Kang also teaches that formulating lavender and rosemary extracts in a single composition to make an antiaging product is well known, one of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of the references and incorporating the Lavandula stoechas extract to the disclosed examples such as the antiwrinkle cream of Breton in order to practice the Gedouin method and obtain enhanced antiwrinkle effects from the multiple active ingredients.  See present claims 21.

Amended claim 21 requires the extracts obtained by extraction methods as defined in the claim.  
Lavaud teaches that using eutectic extraction solvents comprising betaines and lactic acid in water are well known; the solvents are particularly suitable for extraction of biological ingredients such as phenolic compounds, antioxidants, etc. See [015-016].  The reference teaches that such solvent method is advantageous as betaine can be used as a cosmetic principal as well as extracting fluid.  Examples 5-7 teaches that a ternary betaine/lactic acid/water mixture solvent produced a higher yield of Rosmarinus acid and antioxidant from rosemary than other binary mixtures.  
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Breton and use a rosemary  extract obtained by more advantageous extraction methods, such as those disclosed by Lavaud.  Lavaud would have motivated the person of ordinary skill in the art to use rosemary extract obtained by the ternary solvent mixture containing betaine, lactic acid and water, as the reference teaches that a higher yield of extract containing a higher amount of antioxidant is obtained.  Since Breton also teaches that extracts obtained by any known extraction methods can be used, by combining the teachings of the references, the person of ordinary skill the art would have had a reasonable expectation of successfully using the extracts obtained from the disclosed ternary solvent mixture and enhancing the skin treatment method, as the cosmetic composition would contain a higher yield of antioxidant.  

Zhou discloses a method of caring skin, the method comprising topically applying the affected area a cosmetic composition comprising Rosmarinus officinalis leaf oil (1.3-0.5 %) and Lavandula angustifolia (1.8-0.5 %); the essential oil which are extracted via carbon dioxide supercritical fluid extraction.  See translation, claim 1.  The reference teaches that the essential oils extracted by such extraction method have high level of purity, functionality and safety as they do not have organic solvent residue problem.  The reference further teaches that the extraction effect is good, while the technique is simple and applicable to large-scale production in short production cycle.  	
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Gedouin and use a Lavandula plant extract obtained by more advantageous extraction methods, such carbon dioxide supercritical extraction method as motivated by Zhou.  Zhou would have motivated the person of ordinary skill in the art to do so, as the reference teaches that the resulting essential oils have high level of purity, functionality and safety.  See abstract.  Since Zhou teaches a method of caring skin with a cosmetic composition containing a similar lavender species obtained by carbon dioxide supercritical fluid extraction method, by combining the teachings of the references, the skilled artisan would have had a reasonable expectation of success in treating skin wrinkle with a cosmetic composition containing a Lavandula stoechas extract with a high purity and functionality.
 


Claim 22 recites “the Rosmarinus officinalis leaf extract and the Lavandula stoechas extract reduce an influx of calcium in the facial muscle and reduce the occurrence of an action potential in the facial muscle”.  Gedouin teaches that topical application of aromatic plant extracts such as an extract of Lavandula stoechas allows the production of beta-endorphin by the body which leads to controlling of muscle contraction.  Since topical application of Lavandula stoechas is known to reduce muscle contraction and smooth wrinkles, it is viewed that the mechanism of claim 22 inherently and obviously occurs each and every time the prior art is practiced. 
Regarding claim 26, Breton teaches that the rosemary extract inhibits the expression of extracellular matrix proteases, particularly metalloproteinases and particularly type 1 metalloproteinase.  See [0028].  
Regarding claims 28 and 34, the Lavandula stoechas extract is obtained by aqueous extraction. See Gedouin, translation, claim 3. Brent teaches using any extraction method, including alcoholic extraction.  See [0044-0045].  
Regarding claim 29, Gedouin teaches that 0.2, 0.5 and 5 % of Lavandula stoechas extracts have been used in the assay to show that the efficacy in reducing muscle contraction.  Breton Example 11 discloses an antiwrinkle care cream for the face comprising 5 wt % of rosemary extract; the reference teaches that a preferred amount of rosemary extracts for the disclosed method is in the range of 0.01 – 10 %.  See [0058].  
Regarding claims 31-33, the antiwrinkle cosmetic products disclosed by Breton include gel and emulsion creams.  See examples 6-11. 
Claims 35-40 are newly rejected under 35 U.S.C. 103 as being unpatentable over Gedouin, Breton, Kang, Lavaud and  Zhou as applied to claims 21-26 and 28-34 as above, and further in view of Gattefosse (Personal Care Product guide, March 22, 2017, Gattefosse).	Gedouin, Breton, Kang, Lavaud and Zhou fail to disclose using Acmella oleracea extract. 
Gattefosse teaches that a hydroalcoholic extract of Acmella oleracea has myorelaxant effects and instant visible results in treating facial wrinkles including ‘barcode wrinkles’ and ‘bitterness folds’.  See p. 8.  The reference teaches that the extract is provided in propanediol and water or in alcohol and water, and used in the amount of 2-5 %.  See instant claims 35 and 37. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of the cited references and further combine the composition with the Acmella oleracea extract as motivated by Gattefosse.  The skilled artisan would have been motivated to do so as 1) all of the references are directed to antiwrinkle treatment methods and 2) Gattefosse teaches that the Acmella oleracea extract has rapid skin smoothing action and combats facial wrinkles.  Since all of the reference teach topical method of applying the plant extracts to reduce skin wrinkles, the skilled artisan would have had a reasonable expectation of enhancing wrinkle treatment by combining the teachings of the references. 
Regarding claim 36, Gattefosse discloses the extract in propanediol and water is available under the name Gatuline Expression AF, which is the same disclosed by applicant.  Thus it is viewed that the prior art product is obtained with the same fluid extraction solvent as described in the present claim. 
Regarding claims 38-40, the recited effects of using the Acmella oleracea extract in topical application is viewed an inherent results of the prior art method as intended and indicated in the reference.  When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.  See MPEP 2112.02; In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).  In this case, since the same Acmella oleracea extract is used on the skin as required by the present claims, the same results as indicated in the claims must occur.  

Response to Arguments
Applicant's arguments filed on October 27, 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, applicant mainly argues that the claimed invention as whole is not disclosed in a single reference, but the basis of the rejection is what one of ordinary skill in the art before the filing date of the present application would have known from the combined teachings of the cited references.  Applicant’s argument does not address the specific reasons and motivations cited in the secondary references to choose the extracts as defined in the present claims.  For example, the rejection specifically cited that Lavaud would have motivated the person of ordinary skill in the art to use rosemary extract obtained by the ternary solvent mixture containing betaine, lactic acid and water, as the reference teaches that a higher yield of extract containing a higher amount of antioxidant.  Zhou was also cited to show that Lavendula stoechas obtained by supercritical carbon dioxide extraction method would have been obvious as such extraction method is used on a similar Lavendula species to obtain extracts with high level of purity, functionality and safety.  

Citing the sentence in Gedouin “[a]n aqueous aromatic plant extract obtained in a microwave atmosphere advantageously allows the production of beta-endorphin by the skin”, applicant asserts that the anti-wrinkle function come from the extract method.  However, the statement in Gedouin does not appear to suggest that only the extract from microwave assisted extraction method is effective in relaxing muscles.  Examiner views that different extraction methods may yield the same aromatic active compounds in different yields, with variable results depending on the conditions (pressure, temperature, etc).  Nonetheless it is viewed that these solvent extraction methods produce the same active compounds from the same Lavendula stoechas species, unless shown otherwise.  Given the advantageous of the supercritical carbon dioxide extraction methods, which include producing extracts with high level of purity, functionality and safety, the skilled artisan would have been motivated to use the extracts from such method with a reasonable expectation of successfully producing the same or similar anti-wrinkle treatment.    

Applicant states “one having skill in the art would not think to combine these different wrinkle treatments with different technical effects”.  The statement is highly subjective and lacks evidence. On the other hand, it has been held that combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2141, III. Combining the cited prior art to treat facial wrinkles caused by different factors would have been prima facie obvious. 


Conclusion

	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617